Citation Nr: 0935497	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1951 until 
February 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.  Bilateral hearing loss 
disability is not attributable to service.

2.  Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the Veteran in April 2003 and October 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in May 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records and service 
personnel records have been obtained.  Records from private 
treatment have also been obtained.  Furthermore, the Veteran 
was afforded a VA examination in June 2008 in which the 
examiner, an audiologist, was provided the c-file for review, 
took down the Veteran's history, considered the record, laid 
a factual foundation for the conclusions reached, and reached 
a conclusion based on her examination that is consistent with 
the record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss disability and tinnitus.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

As an initial matter, the Board notes that the Veteran has 
alleged that the claimed disabilities were incurred in 
combat.  The Board has reviewed the record and finds that the 
Veteran did not engage in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  While service personnel 
records do list involvement in "UN Summer-Fall Offensive" 
and "Second Korean Winter," evidence of record does not 
show awards or citations indicative of combat service, such 
as a Purple Heart or Combat Action Ribbon.  A May 2009  
report from S.S. indicates that the Veteran would have 
received a Purple Heart had he not turned it down.  However, 
service personnel records do not indicate such an award and 
service treatment records do not indicate an in-service 
injury which may corroborate the Veteran's claim.  It was 
also reported that the Veteran's ear had been lanced while in 
service due to a shell blast.  This assertion is 
unsubstantiated.  When seen in September 1983, there was a 
report of "perhaps diminished" hearing secondary to noise 
trauma over many years.  We find that this failure to report 
in-service combat and blast injury in 1983 undermines the 
credibility of the report of S.S. in 2009.  

The Board concludes that the Veteran's assertion of combat 
are in conflict with the contemporaneous records and are not 
credible in establishing that the Veteran engaged in combat.  
As the Veteran did not engage in combat the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

Factual Background

The Veteran's service treatment records do not show 
complaints or treatment referable to hearing loss or tinnitus 
during service.  A separation examination in January 1954 
indicated the Veteran's ears and ear drums were normal.  
Additionally, his hearing was indicated as 15/15 for spoken 
and whispered voice in both ears.

Following separation from active service in February 1954, 
the evidence first shows complaints relating to hearing loss 
or tinnitus in September 1983 when the Veteran's hearing was 
reported as perhaps diminished secondary to noise trauma over 
many years.

In a December 1990 examination, the head, eyes, ears, nose, 
and throat were indicated to be atraumatic.  An audiology 
consultation was ordered secondary to decreased hearing 
sensation bilaterally.  It was found that the Veteran had 
moderate to severe hearing loss in his left ear and moderate 
to profound hearing loss in his right ear.

On audiological evaluation in November 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
70
80
LEFT
20
25
45
65
75

At a VA examination in June 2008 the Veteran reported not 
being able to hear his wife.  The Veteran stated that 
although he was trained as an amphibian tractor crewman, he 
also filled in for replacements.  He reported exposure to 
machine guns, rifle fire, and tractors for a total of 15 
months without noise protection during active service.  He 
further endorsed post-service noise exposure as a farmer to 
tractors and mowers but stated that he did wear hearing 
protection.  The Veteran indicated that his right ear had 
been lanced.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
60
65
LEFT
15
25
45
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examiner diagnosed the Veteran with bilateral moderate to 
severe sensorineural hearing loss and indicated that hearing 
loss was less likely than not due to active service.  In so 
finding, the examiner explained that the configuration of the 
Veteran's current hearing loss is more consistent with 
presbycusis (i.e. age-related hearing loss) than with 
acoustic trauma.  With regard to tinnitus, the Veteran 
reported tinnitus began in 1951 although he was vague in his 
description of what he hears, stating "it's just ringing - I 
don't notice it now."  The examiner stated that he was 
unable to resolve whether tinnitus is due to active service 
without resorting to speculation.

In her report, the VA examiner noted that tinnitus was not 
identified in the VA audio evaluation from November 2007 and 
that the Veteran had denied "ringing or head noise." The 
Board has reviewed the available documentation of the 
November 2007 evaluation and does not find a record of the 
Veteran expressly denying symptomatology of tinnitus.  When 
asked about why he did not report tinnitus in November 2007, 
the Veteran responded by saying that the clinician had not 
asked about ringing but rather had used another word that he 
did not understand.  The examiner pointed out that it is 
standard procedure to ask if a Veteran has "ringing or 
noises in their ears or head" rather than using the term 
tinnitus.

The Veteran was evaluated by a private practitioner, S.S., in 
March 2009.  S.S. diagnosed the Veteran with moderate to 
profound mostly sensorineural hearing loss in the right ear 
and severe sensorineural hearing loss in the left ear in the 
high frequencies.  In her report, S.S. states that the 
Veteran "would have been a Purple Heart recipient, but that 
he didn't accept the Purple Heart."  The Veteran reported a 
history of combat-related noise exposure to machine guns, 
rifles, grenades and artillery and he also reported that a 
blast went off on his right side.  According to S.S., the 
Veteran's right tympanic membrane was lanced due to pressure 
and fluid build up after flying in an unpressurized plane.  
S.S. also reported that the Veteran experienced hearing loss 
and tinnitus while in the Marines.  The Veteran claimed that 
following separation, although he did have exposure to 
farming equipment, he consistently used ear protection.

S.S. concluded that the right ear was much worse than the 
left ear and that her findings correlate with information 
reported to her by the Veteran.  She also stated that the 
effects of noise exposure have been proven to show up many 
years later and hearing loss can continue to decline for 
years after noise exposure.

In May 2009 S.S., after reviewing the audio evaluation of 
November 2007 and the VA examination of June 2006, submitted 
an additional statement on behalf of the Veteran.  S.S. 
challenged the validity of whisper voice and spoken voice 
tests, which the Veteran was given at separation.  The Board 
notes that the Veteran's current level of hearing loss is not 
being determined based upon a whisper voice test administered 
55 years ago.  Rather, the Board acknowledges that test is 
useful only in so far as the information it provides relates 
to the Veteran's level of hearing loss at the time of 
separation.  Furthermore, questioning the validity of a test 
does not prove the existence of a disability.

S.S. also stated that the Veteran's military history was 
inaccurately reported by the VA examiner as she did not 
include references to the alleged awarding of a Purple Heart, 
exposure to grenades and artillery fire, or reference to the 
lancing of the Veteran's right ear.  The Board does not find 
these deficiencies impeach the VA examiner's report.  In fact 
the examiner indicated that she reviewed the Veteran's c-
file, which, the Board notes, does not indicate that the 
Veteran was awarded a Purple Heart or other indicia of 
combat.  Furthermore the VA examiner is under no obligation 
to record every detail stated to her by the Veteran and the 
Board has no way of knowing whether the Veteran did in fact 
informed the examiner of exposure to grenades and artillery 
fire.  Finally the while the Veteran reports his right ear 
was lanced in-service, no record of such treatment appears in 
service treatment records or service personnel records.

Lastly, S.S. concludes that the VA examiner misevaluated the 
Veteran's audiological data when she diagnosed his hearing 
loss as more consistent with presbycusis than with acoustic 
trauma.

Bilateral Hearing Loss Disability

Service treatment records show that at separation the 
Veteran's ears and ear drums were normal and wisped voice and 
spoken voice were both 15/15.  This does not, however, in 
itself preclude a grant of service connection for bilateral 
hearing loss disability.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed bilateral hearing loss disability is 
related to active service, for the reasons discussed below.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's hearing loss is capable of 
lay observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  In reviewing the record, the Board finds the 
Veteran to be a poor historian.  As S.S. repeatedly states, 
the Veteran claims to have been awarded a Purple Heart, for 
an in-combat injury, which he rejected.  The record shows no 
evidence of such an award and service treatment records show 
no indication of any in-service injury.  Furthermore, no 
evidence has been associated with the record to corroborate 
the Veteran's allegation that his right ear was lanced to 
relieve pressure cause by a build-up on fluid in service.  In 
fact, a 1990 report reveals the Veteran's ears were 
atraumatic, and no history of an ear lancing is indicated.  
Similarly, when reporting a surgical history in 1983, a 
report of in-service lancing was left out.  Equally 
important, when seen in 1983, there was a report of perhaps 
diminished hearing secondary to noise trauma over many years.  
Nothing in the report remotely suggests a combat or in-
service origin.  Furthermore, it does not tend to establish a 
multiyear history of noise exposure rather than abrupt or 
acute incident on in-service exposure.  Altogether, the 
evidence indicates that the Veteran is a poor historian and 
any claims of in-service onset and continuous symptomatology 
since separation from active service are therefore of limited 
value.

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's hearing loss 
disability.  In considering the evidence, it is noted that 
the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Here the Board finds the opinion offered by the VA examiner 
in June 2008 to be of greater probative values than that of 
S.S.  In so finding the Board notes that the VA examiner, in 
reaching her opinion considered not only the Veteran's stated 
history but also his c-file.  She accurately reported 
information within the file and reached a conclusion that is 
consistent with the record.  In contrast S.S. did not review 
records contemporaneous with the Veteran's alleged exposure 
and does not have personal knowledge of the Veteran's in-
service exposures.  Rather, it seems as though she based some 
of her opinion on history as reported by the Veteran.  As 
noted, the Veteran has not been found to be a reliable 
historian and a medical opinion based upon inaccurate history 
is of lessened probative value.

In conclusion, the preponderance of the evidence is against 
the claim of service connection for bilateral hearing loss 
disability, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Tinnitus

Service treatment records do not show tinnitus during active 
service and, as stated, the Veteran's ears and ear drums were 
normal at separation.  This does not, however, in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's tinnitus is related 
to active service, for the reasons discussed below.

The Board has considered the lay and medical history as 
detailed above in accordance with Maxson, Layno, Jandreau, 
and Barr.  In the present case, the Veteran's tinnitus is 
capable of lay observation and thus his statements constitute 
competent evidence.  The Board has considered the Veteran's 
credibility above and found him to be a poor historian. See 
supra.  Although the Veteran reported to the VA examiner and 
S.S. that he has experienced tinnitus since service, the 
record shows no complaints referable to tinnitus until his 
2008 VA examination.  The Veteran claims, by way of a May 
2009 letter from S.S., that he has become accustomed to the 
symptoms of tinnitus and for that reason did not report such 
symptoms on audiological evaluation in November 2007.  
Without speaking to the veracity of this statement, the Board 
reiterates that on separation, in 1954, the Veteran failed to 
report symptoms of tinnitus and the record is silent of 
reference to this disorder until 54 years after separation.  
Given inconsistencies in the record, and the Veteran's lack 
of credibility, his statements alleging continuous 
symptomatology are of limited probative value.  Accordingly 
the Board finds the half-century gap between separation from 
active service and the first complaint of tinnitus to be more 
probative than the Veteran's statements alleging continuity.  

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


